|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

GARRETT DAY, LLC, et a/.,

P|aintiffs,

v. _ Case No. 3:15-cv-36
lNTERNATlONAL PAPER CO., er JUDGE WALTER H. RICE
a/.,

Defendants.

 

DEC|SION AND ENTRY SUSTA|N|NG |VIOT|ON FOR SUIV|IV|ARY
JUDG|V|ENT OF DEFENDANT BROWNF|ELD CHAR|T|ES, |NC. (DOC.
#2‘|4); OVERRUL|NG W|THOUT PREJUD|CE DEFENDANTS'
IV|OTIONS FOR SUM|V|ARY JUDGNIENT (DOCS. ##206, 213, 221),
TO THE EXTENT THAT THEY ARE BASED ON PLA|NT|FFS'
ALLEGED FA|LURE TO PRESENT EV|DENCE THAT HAZAF{DOUS
SUBSTANCES WERE D|SPOSED OF OR RELEASED AT THE S|TE
DUR|NG DEFENDANTS' OWNERSH|P OR OPERAT|ON;
OVERRUL|NG MOT!ON FOR SU|V||V|ARY JUDG|V|ENT OF
DEFENDANTS HPP, |NC., HPIV| |NVESTORS, |NC., AND HARR|SON
HOLD|NGS L||VI|TED PARTNERSH|P W|TH RESPECT TO THE
CERCLA CLA|M, AND DIRECT|NG PLAINT|FFS TO SHOVV CAUSE
W|TH|N 14 DAYS WHY THE COURT SHOULD NOT SUSTAIN THE
HPP DEFENDANTS' IV|OT|ON FOR SUFV||V|ARY JUDG|V|ENT ON THE
OH|O VAP CLA||V| (DOC. #206),' SUSTAIN|NG IV|OT|ON FOR
SU|V|IV|ARY JUDGMENT OF DEFENDANTS FOX VALLEY
CORPOF¢AT|ON, FOX R|VER PAPER CON|PANY, FOX R|VER PAPER
SALES CO|V|PANY, AND NEENAH, |NC., AS |T RELATES TO
SUCCESSOR L|AB|L|TY (DOC. #213); OVERRUL|NG DEFENDANT
lNTERNAT|ONAL PAPER CO|V|PANY'S IV|OT|ON FOR SU|V||V|ARY
JUDG|V|ENT ON FACTS (DOC. #221); OVERF\UL|NG W|THOUT
PREJUD|CE PLA|NT|FFS' N|OT|ON FOR LEAVE (DOC. #250),'
PLA|NT|FFS TO SERVE AIV|ENDED REOUESTS FOR AD|V||SS|ON BY
APR|L 15, 2019; COUNSEL TO SUB|VI|T JO|NT REV|SED RULE 26(f)
REPORT BY APR|L 22, 2019; CONFERENCE CALL SET FOR APR|L
30, 2019, AT 5:00 P.IV|.

 

P|aintiffs, Garrett Day, LLC, and Ohio Development Services Agency, filed
suit against numerous entities under the Comprehensive Environmenta| Response,
Compensation, and Liability Act (”CERCLA"), 42 U.S.C. § 9607, and Ohio’s
Voluntary Action Program (”VAP”), Ohio Revised Code § 3746.23, seeking to
recover expenses incurred in cleaning up hazardous waste at the site of the former
Howard Paper lVlill in Dayton, Ohio (”the Site”).

This matter is currently before the Court on Motions for Summary Judgment
filed by: (1) Defendants HPP, |nc., HPlVl lnvestors, lnc., and Harrison Holdings
Limited Partnership (the ”HPP Defendants”), Doc. #206; (2} Defendants Fox Valley
Corporation, Fox River Paper Company, Fox Hiver Paper Sales Company, and
Neenah Paper, lnc. (the ”Neenah/Fox Defendants"), Doc. #2‘|3; l3) Defendant
Brownfield Charities, lnc. (”BC|”}, Doc. #214; and (4) Defendant |nternational
Paper Company {”lPC"l, Doc. #221. Also pending is Plaintiffs' |V|otion for Leave to

Obtain in Excess of 40 Requests for Admission, Doc. #250.

l. Background and Procedural History

This case involves the Site of a former paper mill located on Edwin C. l\/‘loses
Bou|evard in Dayton, Ohio. The [-|oward Paper lVlil|, which also contained an on-
site power plant, operated for over one hundred years, from approximately 1896 to
1996. During that time, its ownership and operation passed through the hands of

many different entities. ln 2001, Brownfield Charities, lnc. (”BC|"), acquired the

Site and, in 2010, Garrett Day, Ll_C, bought the abandoned property for
$135,000.

The City of Dayton then applied for, and received, a Clean Ohio
Revitalization Fund (”CORF") grant to redevelop the abandoned paper mill Site,
which the City deemed "an eyesore and potential health hazard.” Doc.#221-4,
PagelD##2506, 2520-45. The grant, for $1.184 million dollars, was administered
by the Ohio Deve|opment Services Agency (”ODSA”). The City, along With its
development partner, Garrett Day, used the grant money to demolish the buildings
and prepare the Site for resale and redevelopment. Garrett Day contributed over
$400,000 in matching funds.

A variety of hazardous substances, including asbestos, trichloroethylene
(”TCE”), Polycyc|ic Aromatic Hydrocarbons {”PAHs”), and Polychlorinated
Biphenyls (”PCBs"), alleged by-products of the paper-making process, were found
at the Site. Garrett Day worked with ODSA and the City of Dayton to identify the
sources, nature and extent of the contamination, to prepare a remedial plan, and to
clean up the Site. The remedial plan was approved by the Ohio Environmental
Protection Agency and a ”No Further Action" letter was issued on February 13,
2012. Garrett Day is currently attempting to resell the property.

ln January of 2015, the City of Dayton assigned ”all of its rights, claims and

causes related to the Recovery Claims" to Garrett Day and ODSA. Doc. #221-8,

PagelDr'ii*ii‘257151-77.1 Garrett Day and ODSA then filed suit against all of the
previous owners and operators of the paper mill, seeking to recover response costs
under CERCLA and the Ohio VAP.

The Court set two deadlines for filing motions for summary judgment. The
first was for motions based solely on factual or legal issues that did not require any
expert witness testimony. The second was for motions that did require expert
witness testimony. This matter is currently before the Court on non-expert
motions for summary judgment filed by the HPP Defendants (Doc. #206), the

Neenah/Fox Defendants (Doc. #213), BC| (Doc. #214), and lPC (Doc. #221).

|l. Fed. R. Civ. P. 56

Surnmary judgment must be entered "against a party Who fails to make a
showing sufficient to establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at trial.” Ce/otex Corp.
v. Catrert, 477 U.S. 317, 322 (1986). The moving party always bears the initial
responsibility of informing the court of the basis for its motion, and identifying

those portions of the record which it believes demonstrate the absence of a

 

" |PC notes that the Assignment was signed by Garrett Day and ODSA and
approved by the Commission of the City of Dayton in January of 2015. However,
because the Assignment was not fully executed by the City until November 21 ,
2017, it, by its terms, did not become effective until that date. Doc. #221-8,
PagelD#2576. John l\/lusto, Chief Tria| Counsel for the City of Dayton, explained
that the City l\/lanager signed it in November of 2017, because the City was unable
to find a fully executed copy of the Assignment. Doc. #259, Page|D#4240.

4

genuine issue of material fact. /d. at 323; see also Borez‘ri v. l/l/r'scomb, 930 F.2d
1150, 1156 16th Cir. 1991).

"Once the moving party has met its initial burden, the nonmoving party must
present evidence that creates a genuine issue of material fact making it necessary
to resolve the difference at trial.’l Ta/fey v. Bra\/o P/'t/lno Hest., Lto'., 61 F.3d 1241 ,
1245 (6th Cir. 1995); see also Anderson i/. I_r]bertj/ Lobby, lnc., 477 U.S. 242,
250 (1986). Once the burden of production has so shifted, the party opposing
summary judgment cannot rest on its pleadings or merely reassert its previous
allegations. lt is not sufficient to “simply show that there is some metaphysical
doubt as to the material facts." Maz‘sushira E/ec. lndus. Co. v. Zenith f?ad/b Corp.,
475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to go beyond
the [unverified] pleadings” and present some type of evidentiary material in support
of its position. Ce/otex, 477 U.S. at 324. “The plaintiff must present more than a
scintilla of evidence in support of his position; the evidence must be such that a
jury could reasonably find for the plaintiff.” M/`chrgan Prot. & Advocacj/ Serv., lnc.
v. Bab/'n, 18 F.3d 337, 341 (6th Cir. 1994).

Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). "Summary judgment will not lie if the dispute
about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

ln determining whether a genuine dispute of material fact exists, a court must

assume as true the evidence of the nonmoving party and draw all reasonable
inferences in favor of that party. /o'. at 255. lf the parties present conflicting
evidence, a court may not decide which evidence to believe. Credibility
determinations must be left to the fact-finder. 10A Wright, l\/liller & Kane, Federa/
Pracrice and Procedure Civil 3d § 2726 {1998).

ln determining whether a genuine dispute of material fact exists, a court
need only consider the materials cited by the parties. Fed. R. Civ. P. 56(c)(3). "A
district court is not . . . obligated to wade through and search the entire record for
some specific facts that might support the nonmoving party’s claim.“ InterFr’oj/a/
Cor,o. v. Sponse//er, 889 F.2d 108, 111 (6th Cir. 1989), cert. dem`ed, 494 U.S.
1091 (1990). lf it so chooses, however, the court may also consider other

materials in the record. Fed. R. Civ. P. 56(c)(3).

ll|. Analysis

A. Relevant Statutes

P|aintiffs seek to recover their response costs through CERCLA, 42 U.S.C.
§ 9607. CERCLA was enacted with the broad remedial purpose of facilitating
prompt cleanup of hazardous waste sites and shifting the cleanup costs to those
responsible for the contamination. Bur//'ngton N. and Sanz‘a Fe Hy. Co. v. Um'teo'
States, 556 U.S. 599, 602 (2009). To accomplish this, ”Congress cast the
liability net wide to capture a|| potentially responsible parties.” Horsehead lndus.,

lnc. v. Paramounr Commc’ns, lnc., 258 F.3d 132, 135 (3d Cir. 2001}.

CERCLA provides, in relevant part, that ”any person Who at the time of
disposal of any hazardous substance owned or operated a facility at Which such
hazardous substances were disposed of," 42 U.S.C. § 9607ia)(2}, ”[shall be liable
for] any other necessary costs of response incurred by any other person consistent
with the national contingency plan,” 42 U.S.C. § 9607(a)(4)(B).

Plaintiffs also seek to recover their response costs through Ohio's Voluntary
Action Program (”VAP"). The VAP statute provides, in relevant part:

Any person who, at the time when any of the hazardous substances
identified and addressed by a voluntary action conducted under this
chapter and rules adopted under it were released at or upon the
property that is the subject of the voluntary action, was the owner or
operator of the property, and any other person who caused or
contributed to a release of hazardous substances at or upon the
property, is liable to the person who conducted the voluntary action
for the costs of conducting the voluntary action. lf the person who
conducted the voluntary action did not cause or contribute to any
release of hazardous substances at or upon the property that were
identified and addressed by the voluntary action, he may recover in a
civil action the costs of conducting the voluntary action from the
owners or operators of the property at the time when those releases
occurred and the other persons who caused or contributed to the
reieases.

Ohio Fiev. Code § 3746.23(B). A plaintiff, however, cannot recover from “[a]
person who neither caused nor contributed to in any material respect a release of
hazardous substances on, in, or under the property . . . nor who expressly
undertook contractual liability for conducting the voluntarily action.” Ohio Rev.

Code § 3746.23((3)(1).

B. Brownfield Charities, lnc. (Doc. #214)

When Brownfield Charities, lnc. (”BC|”) acquired the Site in 2001 , the paper
mill was no longer operational. ln its l\/lotion for Summary Judgment, Doc. #214,
BCl argues that, because it neither owned nor operated the Site at the time that
the hazardous substances at issue were allegedly disposed of or released thereon,
it cannot be held liable under CERCLA or Ohio's VAP. Plaintiffs concede that BCl
is not liable for the response costs, and do not oppose the motion.

Defendant international Paper Company (”lPC”), however, opposes BCl’s
motion. Doc. #235. lPC notes that, during the period that BCl owned the
property, the City of Dayton declared the Site to be a public nuisance and brought
criminal charges against BCl and its principal, Anthony Staub. |n July of 2003, the
Dayton Fire Department responded to reports of a leaking transformer that was on
fire at the Site. From 2003 to 2009, the Dayton Fire Department issued numerous
citations because the homeless individuals were camping at the vacant building on
the Site, sometimes starting fires.

|PC maintains that, because the public nuisance conditions that led to
Plaintiffs' voluntary action were created while BCl owned the property, BCl is not
entitled to summary judgment. The Court rejects this argument. Plaintiffs do not
claim that BCl caused or contributed to contamination at the Site and the Court
has dismissed Plaintiffs' public nuisance claim. Doc. #161. Regardless of whether

BCl's neglect prompted Plaintiffs' clean-up efforts, there is simply no legal basis for

holding BCl liable for the alleged contamination. lt neither owned nor operated the
Site at the time the hazardous substances were allegedly disposed of or reieased.
Accordingiy, the Court SUSTA|NS BCi's i\/lotion for Summary Judgment,

Doc. #214, and dismisses all claims against BCl with prejudice.

C. Other Summary Judgment Motions (Doc. ##206, 213, 221)

The HPP Defendants, the Neenah/Fox Defendants and lPC have also filed
motions for summary judgment, Docs. ##206, 213, 221. As an initial matter, the
Court must address the scope of the arguments raised in those motions.

1. Scope of issues

One of the grounds asserted by each of the Defendants in their motions for
summary judgment is that Plaintiffs have failed to produce any evidence supporting
a finding that hazardous substances were, in fact, disposed of or released at the
Site during the time periods that Defendants or their predecessors owned or
operated the Site. Defendants correctly note that it is not enough for Plaintiffs to
prove that the hazardous substances found at the Site in 2010 were the same type
of hazardous substances generally used in the paper-making process. A defendant
cannot be held liable unless Plaintiffs prove that those hazardous substances were
actually ”disposed of” or ”reieased” at the Site during that defendant's ownership
or operation of the paper mill.

Plaintiffs maintain that the hazardous substances found at the Site were

byproducts of the paper~making process. Nevertheiess, at his deposition, i\/iichae|

Heitz, Garrett Day's 30ib)(6) representative, testified that, while he Was generally
aware that disposals of hazardous substances took place, he could not testify
about specific disposais or releases without relying on expert witness testimony.
Doc. #207, PageiD##1988, 1999-2002, 2008»10. Other Plaintiffs' witnesses
likewise deferred to the experts on this subject. Doc. #220, PageiD#2379; Doc.
#216, Page|D#2188.

Defendants argue that before the Court can consider expert witness
testimony, Plaintiffs must first present evidence to support a finding that
hazardous substances were, in fact, disposed of or released at the Site during the
relevant time periods. They have not yet done so. According to Defendants,
Plaintiffs cannot rely solely on expert testimony to remedy this defect.

The Court acknowledges that Plaintiffs must present evidence showing that
hazardous substances were released or disposed of during each Defendant's
ownership or operation of the Site. Nevertheiess, given that the contamination at
issue in this case allegedly dates back more than a century and spans many
decades, the mere non-surprising fact that Plaintiffs' lay witnesses could not
identify specific dates of releases or disposais of hazardous substances does not
warrant summary judgment at this juncture. An expert witness, knowledgeable
not only about the hazardous substances found at the Site, but also about the
paper-making processes, environmental regulations and typical disposal practices,
as they existed during each relevant time period, may be able to establish the

requisite causal connection.

10

in support of their motions, Defendants cite to Ka/amazoo Rii/er Study Group
v. Fi’oc/<We// Intemarionai' Cor,o., 171 F.3d 1065 (6th Cir. 1999), a CERCLA case in
Which the Sixth Circuit affirmed the district court's order granting summary
judgment in favor of the defendant manufacturer. Pursuant to Daubert v. Marre//
DoW Pharmaceutica/s, lnc., 509 U.S. 579 i1993), the district court had rejected
the plaintiff's expert Witness’s conclusions concerning the defendant’s role in the
contamination as lacking an adequate factual basis. This expert had based his
opinion on a factual assumption that was purely speculative. Under these
circumstances, the court found that the expert witness's opinion was insufficient
to create a genuine issue of material fact on the issue of causation. /d. at 1072-
73.

That case, however, is procedurally distinguishabie. There is no question
that an expert witness's opinion must be based on ”sufficient facts or data.” See
Fed. Fi. Evid. 702(bi. in this case, however, the Court has not yet seen the expert
witness reports. They will be the subject of the second round of summary
judgment motions. if Plaintiffs' expert witness reports lack an adequate factual
basis, Defendants, of course, are free to challenge them on that basisr either in
their next motions for summary judgment or in a separate Daubert in limine motion.

Nevertheiess, at this juncture, to the extent that Defendants seek summary
judgment based on Plaintiffs' alleged failure to produce evidence that hazardous
substances were, in fact, disposed of or released at the Site during Defendants'

ownership or operation of the paper mili, the Court OVEFiFiULES each of those

ll

motions, Docs. ##206, 213, 221, W|THOUT PREJUDICE to reasserting this

argument in the next round of summary judgment motions. The Court turns now

to the other grounds for summary judgment individually asserted by Defendants.
2. HPP Defendants (Doc. #206)

HPP, lnc. (formerly Howard Paper Partner, inc.), HPi\/i investors lnc.
(formerly Howard Paper i\/lills, |nc.i and Harrison Holdings Limited Partnership
(co||ectiveiy ”the HPP Defendants") operated the paper mill at the Site from 1971
to 1991. in their iViotion for Summary Judgment, Doc. #206, the HPP Defendants
argue that they are not ”persons” for purposes of liability under CERCLA or VAP,
because each legal entity is now ”dead and buried."

A legal entity is considered to be ”dead" when it has been dissolved but still
has assets that can be reached. it is considered to be ”dead and buried” when it
has been dissolved and has no remaining assets. AT&TG/oba/ Info. So/ut/'ons Co.
V. Um'on Tank Car Co., No. C2-94~876, 1998 U.S. Dist. LEX|S 19410, at *6 iS.D.
Ohio July 6, 1998).

Each of the HPP Defendants was dissolved on June 29, 1992. Doc. #206,
PagelD##1876-87. Frederick W. Harrison, Whose father, Ward, created each of
the HPP Defendants, declared that he believes that ali assets Were distributed

within the 1992 calendar year. lo'. at PageiDii\‘ri*1892-94.2 The HPP Defendants

 

2 At their depositions, Frederick Harrison and his sister, i_ynn Harrison, each
testified that they did not recall any specifics of the distribution other than the fact
that the remaining assets were split between the three siblings and possibly their
mother. Doc. #223, PagelD#2602; Doc. #225, Page|D#2740. Despite claiming

12

maintain that because these legal entities are ”dead and buried," they are no longer
“persons” subject to liability under CERCLA or the Ohio VAP.

CERCLA, however, does not exclude dissolved corporations or dissolved
partnerships from the definition of “person.” Um'ted Srares v. SCA Servs. of /no'.,
lnc., 837 F. Supp. 946, 954 (N.D. |nd. 1993). Given CERCLA’s broad remedial
purpose, it is unlikely that Congress intended to exclude dissolved legal entities
from iiability. Canao'yne-Georgia Cor,o. v. C/ei/e/ano', 72 F. Supp. 2d 1373, 1382
(iVl.D. Ga. 1999). Dissoiution “does not alter the fact that such an entity may
have contributed to the disposal of hazardous materials," and excluding a dissolved
entity from liability "wou|d thwart a primary purpose of the statute.” /d. See also
ToWn of Oyster Baj/ v. 000/dental Chem. Corp., 987 F. Supp. 182, 201 (E.D.N.Y.
1997) (”There is no indication in CERCLA that liability . . . depends upon whether
the defendant corporation is a person at the time of suit. Rather, because liability is
triggered by the disposal of hazardous waste, the only logical conclusion is that
CERCLA ‘personhood' is also measured as of the time of this triggering event.”).

iVioreover, CEFiCLA preempts state laws dealing with capacity to sue and be
sued. Canadyne-Georgia, 72 F. Supp. 2d at 1383; BASF Cor,o. v. Centra/ Transp.,
lnc., 830 F. Supp. 1011, 1013 (E.D. iViich. 1993). According|y, it is of no import

that state law may prohibit a dissolved legal entity from being sued under CERCLA.

 

that there is a genuine issue of material fact as to whether the HPP Defendants
have any remaining assets, Plaintiffs have produced no evidence to rebut this
testimony.

13

A|though the HPP Defendants concede this point, they nevertheless argue that a
dead and buried corporation cannot be held iiab|e. They rely heavily on AT&T
G/obaf /nformarr'on .S`o/urions Co., in which the court held that ”[o]nce a corporation
is ‘dead and buried', it is no longer a 'person' under CERCLA and no lawsuit
brought pursuant thereto can be maintained against it." 1998 U.S. Dist. LEX|S
19410, at *6.

A variety of district courts from around the country have adopted this view.
See Hi//sborough Cz‘y. v. A&E Fi'd. Oi/irig Seri/,, lnc., 877 F. Supp. 618, 622 ilVi.D.
Fla. 1995) (holding that CERCLA liability may not be imposed on dead and buried
corporationsi; Ekotek Site PRP Comm. v. .S`e/f, 881 F. Supp. 1516, 1531 (D. Utah
1995) l”a dissolved corporation holding no valuable assets is not a person within
the meaning of CERCLA.”); BASF Corp., 830 F. Supp. at 1013 ialthough CERCLA
preempts state laws concerning capacity to be sued, CERCLA liability cannot
attach to a dissolved corporation with no remaining assets); Stj/chno v. Oh/'o
Edrlson Co., 806 F. Supp. 663, 670 (N.D. Ohio 1992) (”Whether an inactive
corporation fails with the scope of the definition of 'person' under CERCLA
necessarily depends upon whether that corporation still holds assets. if it does
not, any judgment entered against it would be futile.”).

Nevertheless, other district courts have held that CERCLA actions may be
pursued against dead and buried legal entities. in Unireo' Srates v. .S`CA Serv/`ces of
lno'/'ana, lnc., the court held that ”CERCLA allows suits against corporations

without limitation as to whether the corporation is dissolved or its assets have

14

been distributed.” 837 F. Supp. at 953. As the court noted in Canadyne-Georgfa
Corp., “[w]hether a partnership or corporation has assets to satisfy a judgment is
irrelevant to the antecedent question of whether such an entity can be found liable
under CERCLA.” 72 F. Supp. 2d at 1384. ”[T]he fact that a defendant may be
judgment proof does not affect its capacity to be sued.” fd. lquoting Um'red States
v. Sharon Stee/ Corp., 681 F. Supp. 1492, 1499 {D. Utah 1987)). ”[L]iability and
collectabi|ity are two separate and distinct concepts.” Town of Oysrer Bay, 987 F.
Supp. at 202.

At this stage of the iitigation, the only question is whether the HPP
Defendants' ”dead and buried” status entities them to summary judgment on
Plaintiffs' CERCLA ciaims. As the court noted in A///'ed Corp. v. Acme So/venrs
Recfaiming, /nc., No. 86C20377, 1990 WL 322940 lN.D. |l|. July 6, 1990),
although it may be difficult to collect on a judgment against a corporation that has
already distributed all of its assets, such a corporation ”is not placed on a different
definitional plane by reason of the distribution. lt should be reiterated that no
qualifications or limitations are placed on the definition of the term ‘corporation' in
CERCLA." /d. at *5.

A few courts have held that, even though the ”scope of CERCLA liability
must not turn on the collectabi|ity of judgments," the practical difficulty of
collecting a judgment from a dissolved corporation that has distributed all of its
assets justifies a finding that a ”dead and buried” corporation is not amenable to

suit under CERCLA. AMProps. Corp. v. GTE Prods. Corp., 844 F. Supp. 1007,

15

1013-15 (D.N.J. 1994); Traverse Bay Area /ntermediare Sch. Dist. v. H/'tco, lnc.,
762 F. Supp. 1298, 1301-02 (W.D. iVlich. 1991).

in this case, however, Plaintiffs maintain that a judgment against the HPP
Defendants Wouid not necessarily be uncollectible. A|though the HPP Defendants
disagree, Plaintiffs suggest that there may be old insurance policies that could
cover any environmental liabilities of the HPP Defendants. Plaintiffs also suggest
that it may be appropriate to pierce the corporate veil or to impose successor
liability on Fox River.

At this stage of the litigation, the Court need not determine whether a
judgment issued against the HPP Defendants would be futiie, or which party or
parties would be responsible for attempting to collect such a judgment or the
manner in which that might be accomplished. Based on the above-cited cases, the
Court concludes that even if the HPP Defendants are ”dead and buried," they are
not exempt from liability under CERCLA. Accordingiy, the Court OVERRULES the
HPP Defendants' iVlotion for Summary Judgment on the CERCLA claims.

The HPP Defendants' “dead and buried” status may, however, warrant
summary judgment on the VAP claim asserted against them. As the parties note,
there appears to be no case law concerning whether a ”dead and buried”
corporation is a ”person" subject to liability under Ohio's VAP. As With CERCLA,
the VAP does not exclude dissolved legal entities from the definition of ”persons"
subject to liability. Plaintiffs therefore argue that the same reasoning should apply.

Not necessarily.

16

Unlike CERCLA, a federal statute which preempts state law concerning
capacity to sue and be sued, Ohio’s VAP appears to be subject to the confines of
Ohio Revised Code § 1701.88(8), which requires suit to be brought against a
dissolved corporation within 5 years of the date of dissolution. in this case, the
HPP Defendants were dissolved in 1992; however, Plaintiffs did not file suit until
2013. The parties did not address this issue in their briefs. Accordingiy, Plaintiffs
are directed to SHOW CAUSE in writing, within 14 calendar days of the date of
this Decision and Entry, why the Court should not sustain the HPP Defendants'
l\/iotion for Summary Judgment on the VAP claim.

3. Neenah/Fox Defendants (Doc. #213)

The Court turns next to the Neenah/Fox Defendants' i\/iotion for Summary
Judgment, Doc. #213. On June 1, 1991, Fox Valley Corporation, Fox River Paper
Company and Fox River Paper Sales Company (collectively ”Fox Fiiver"} entered
into an Asset Purchase Agreement (”APA"} with the HPP Defendants. The APA
authorized Fox River to continue manufacturing paper at the Site and to market
products under the Howard Paper trade name.3 Doc. #213-1, PageiD##2047-77.
Howard Paper Group, however, retained ownership of the real property and leased
the premises and one of its paper machines to Fox Fiiver. Doc. #213-4,

PageiD##2092-98.

 

3 Urbana |ViSC, |nc., another entity related to the HPP Defendants, was also a

party to the APA.
17

Fox Fiiver operated the paper mill for less than one year. On April 10, 1992,
Badger Paper lViiils, |nc., purchased all Site-related assets from Fox Fiiver. Doc.
#213-7, PageiD##2103-12. At the same time, Harrison Holdings Limited
Partnership sold the real property and the one remaining paper machine to Badger
Paper lVliiis, lnc. Doc. #213-6, PageiD##2099-2102.

a. Liabiiity for 1991-1992

in the lease, Fox River agreed to indemnify the HPP Defendants for
environmental liabilities arising during the time that Fox River operated the Site but
the HPP Defendants still owned it. Doc. #213-4, PagelD##2094-95. Neenah,
lnc., acquired Fox River in 2007. The Neenah/Fox Defendants concede that they
are potentially responsible parties with respect to hazardous substances that were
allegedly released or disposed of at the Site from June 1, 1991 , until April 10,
1992. They argue, however, that they are entitled to summary judgment on this
portion of the claim because Plaintiffs have failed to present evidence supporting a
finding that hazardous substances were released or disposed of at the Site during
this 1991-92 time period.

For the reasons set forth above, the Court OVERRULES this portion of the
motion W|THOUT PREJUD|CE to reasserting this argument in the next round of
summary judgment motions, when expert witness testimony may be considered.

b. Successor Liabiiity for 1971-91
The Neenah/Fox River Defendants also seek summary judgment on the

question of their successor liability for hazardous substances released or disposed

18

of at the Site from 1971 to June of 1991 , when the HPP Defendants owned and
operated the paper mill. Under CEFiCLA, ”a successor corporation may be liable
for the CERCLA liabilities of the predecessor corporation." Cyrec /no'us., lnc. v.
B.F. Goodr/'ch Co., 196 F. Supp. 2d 644, 654 (S.D. Ohio 2002); Um'ted States v.
Mex/co Feed & Seed Co., lnc., 980 F.2d 478, 487 (8th Cir. 1992) (holding that
”successor corporations are subsumed Within the plain meaning of the term
‘corporation’”}.

Successor liability is determined by state law. Cyrec lndus., 196 F. Supp.
2d at 654. As a general ruie, under Ohio law, ”the purchaser of a corporation's
assets is not liable for the debts and obligations of the seller corporation." i/i/e/co
Indus., lnc. v. Appfr`ed Cos., 67 Ohio St. 3d 344, 346, 617 N.E.2d 1129, 1132
(1993). There are, however, four recognized exceptions to this ruie, including a
transaction that ”amounts to a de facto consolidation or merger.” /o'. at 347, 617
N.E.2d at 1132. ”A de facto merger is a transaction that results in the dissolution
of the predecessor corporation and is in the nature of a total absorption of the
previous business into the successor." /d. at 349, 617 N.E.2d at 1134. The four
hailmarks of a de facto merger are:

(1) the continuation of the previous business activity and corporate

personne|, (2) a continuity of shareholders resulting from a sale of

assets in exchange for stock, (3) the immediate or rapid dissolution of

the predecessor corporation, and l4) the assumption by the

purchasing corporation of ali liabilities and obligations ordinarily

necessary to continue the predecessor's business operations.

Id.

19

The Supreme Court of Ohio has recognized that the second hallmark_a
continuity of shareholders resulting from a sale of assets in exchange for stock-is
”arguably the sine qua non of a de facto merger." State ex re/. Health Care
Facl/itres, lnc. v. Ohlo Bureau of Wor/<ers' Comp., 80 Ohio St. 3d 642, 648, 687
N.E.2d 763, 768 (1998). See also Welco lndus., 67 Ohio St. 3d at 349, 617
N.E.2d at 1134. Nevertheless, no single factor is determinative, and a de facto
merger may be found even if not a|| hailmarks are present. Cyrec lndus., 196 F.
Supp. 2d at 658.

Plaintiffs maintain that the June 1, 1991 , Asset Purchase Agreement
l”APA”i amounts to a de facto merger of Howard Paper and Fox River, thereby
subjecting Fox Fiiver to successor liability for ali disposa|s or releases that took
place from 1972 to June of 1991 when the HPP Defendants owned and operated
the paper mill. The Neenah/Fox Defendants disagreel They argue that summary
judgment is warranted because Plaintiffs have failed to present sufficient evidence
to create a genuine issue of material fact on the question of successor liability.
They further note that the HPP Defendants have never joined in Plaintiffs' de facto
merger theory despite the fact that it might absolve them from liability.

The first hallmark of a de facto merger is ”continuation of the previous
business activity and corporate personnei.” i/i/elco lndus., 67 Ohio St. 3d at 349,
617 N.E.2d at 1134. it is undisputed that Fox River continued Howard Paper's
previous business activity. Fox River used the same employees and the same

equipment to make the same product and continued to market it under Howard

20

Paper's name. Nevertheless, there was no continuation of senior management or
corporate personnel. The HPP Defendants were controlled by members of the
Harrison fami|y. At the time of the APA, Howard Paper's senior management had
all retired and the Harrison family members no longer had any interest in running
the paper mill. Doc. #225, PageiD#2738. Accordingiy, While the continuation of
business activity weighs in favor of a de facto merger, the fact that there was no
carryover of corporate personnel weighs against it.4

The second hailmark, “arguabiy the sine qua non of a de facto merger,” is
continuity of shareholders resulting from a sale of assets in exchange for stock.
i/l/elco lndus., 67 Ohio St. 3d at 349, 617 N.E.2d at 1134. Continuity of
ownership is key. in this case, none of the HPP Defendants and none of the
Harrison family members received stock in Fox River. The APA was purely a cash-
for-assets transaction. Because there was no continuity of ownership, this factor
weighs heavily against any finding of a de facto merger.

The third hallmark of a de facto merger is ”the immediate or rapid dissolution
of the predecessor corporation." ld. in this case, the HPP Defendants continued

to exist for approximately one year after the APA, ultimately selling the paper mill

 

4 Plaintiffs note that, in Bondex lnternatlona/, lnc. v. HartfordAcclo'ent and
lndemnlty Co., No. 1:03»cv-1322, 2009 WL 8632648 (N.D. Ohio Feb. 10, 2009),
the court found a de facto merger even though there Was no continuity of
corporate personnel. However, as the Neenah/Fox Defendants point out, the court
found that ali other hailmarks Were present.

21

and other equipment to Badger Paper iViii|s in Apri| of 1992. The HPP Defendants
then dissolved, effective June 29, 1992. Doc. #206, PageiD##1892-95.
Plaintiffs maintain that, even though the HPP Defendants continued to exist
for almost one year after the APA, they ceased all operations and existed only as
shell corporations. According to Plaintiffs, the HPP Defendants remained in
existence only long enough to act as the conduit for the eventual sale to Badger
Paper. However, the parties have pointed to no evidence to suggest that Badger
Paper's acquisition of the paper mill was contemplated by anyone at the time the
HPP Defendants and Fox Fiiver entered into the APA. For nearly one year, the HPP
Defendants continued to own the real property and some of the equipment.
l\lioreover, the APA included a noncompetition provision that prohibited the
HPP Defendants, for a period of 5 years, from owning or operating any enterprise
engaged in the design, manufacture, sale or distribution of ”technical, printing,
premium correspondence and text and cover papers.” Doc. #213-1,
PagelDll2063. As this Court previously noted, ”the very existence of a non-
compete agreement is inconsistent with a theory of de facto merger." Doc. #161,
PageiD#1485. Had there been a de facto merger or consolidation, there would
have been no need for a non-compete agreement. See also State ex rel. l-lealth
Care Facllltfes, lnc., 80 Ohio St. 3d at 648, 687 N.E.2d at 768 (noting that the
inclusion of a noncompetition clause implies that the seller of the assets remained

in existencei.

22

Ohio courts have held that "continued existence of the transferor
corporation does not defeat a claim for de facto merger except if 'the transferor
retains sufficient assets to satisfy the claims of its creditors.’” Pottschmldt v.
Klosterman, 2006-Ohio-6964, fl 30, 169 Ohio App. 3d 824, 835, 865 N.E.2d
1 1 1, 119 (quoting Crlsl/jo v. Twentieth Century floating & i/entllatlng Co. (Feb. 15,
1989}, 9th Dist. No. 13721, 1989 WL 11795, at *4). Despite the HPP
Defendants' claim that they fall within this exception, the Court notes that, in
1992, they sold their remaining assets to Badger Paper for $2 miliion. On the
whole, the Court finds that because the HPP Defendants did not immediately
dissolve after the APA, this weighs against the finding of a de facto merger.

The fourth hallmark of a de facto merger is that the purchasing corporation
assumes ”all liabilities and obligations ordinarily necessary to continue the
predecessor's business operations.” Welco lndus., 67 Ohio St. 3d at 349, 617
N.E.2d at 1134. in this case, Fox Fiiver assumed Howard Paper Group's
performance obligations to its customers, trade payables, health care and COBRA
obligations to the employees, insurance contracts and all warranty iiabiiities.
Accordingiy, this factor weighs in favor of a finding of a de facto merger.

A|though Fox Fiiver continued Howard Paper's previous business activity and
assumed ali liabilities and obligations ordinarily necessary to do so, the Court finds
that Plaintiffs have failed to present sufficient evidence from which a reasonable
jury could find a de facto merger. This was strictly a cash-for-assets agreement.

Howard Paper continued to exist for many months, retaining ownership of the real

23

property and one of the paper machines. l\liost importantly, when Fox Fiiver took
over operation of the paper mili, there was no carryover of corporate personnel and
no continuity of ownership. Under these circumstances, there is no equitable basis
for imposing successor liability on Fox Fiiver under a de facto merger theory.

Accordingiy, the Court SUSTA|NS the Neenathox River Defendants' i\/lotion
for Summary Judgment with respect to the question of successor liability for
disposals or releases occurring from 1971-1991,5 The Court, at this juncture. does
not reach the question of whether the Neenathox Fiiver Defendants are liable for
contamination occurring from June of 1991 to April of 1992.

4. international Paper Company (Doc. #221)

Defendant international Paper Company l”iPC”) has also moved for summary
judgment. Doc. #221. iPC's predecessors owned and operated the Site from
1897 until 1972. lPC has conceded that it succeeded to their liabilities. Doc.
#125. in its motion for summary judgment, lPC argues that: l1) the City of Dayton

did not incur any response costs at the Site, rendering the purported assignment of

 

5 in the APA, Howard Paper expressly agreed to indemnify and hold Fox Fiiver

harmless for claims arising from ”any Poilution caused by, or created by, or
contributed to by, any one or more of the Seiiers and the Partners prior to the
Effective Time of Ciosing.” Doc. #213-1, PagelD##2064-65. A|though CERCLA
prohibits efforts to divest a responsible party of his liability, it does not prohibit
indemnification agreements such as this. Harley-Davidson, lnc. v. li/llnstar, lnc., 41
F.3d 341, 342-43 (7th Cir. 1994) (construing 42 U.S.C. § 9607(e)). The fact that
the HPP Defendants later dissolved and distributed ali of their assets is largely
irrelevant to the question of whether a de facto merger occurred such that the
Neenah/Fox Defendants have successor liability.

24

claims to Garrett Day and ODSA a champertous agreement that is contrary to Ohio
public policy and void on its face; and l2) Plaintiff ODSA has no standing to seek
cost recovery because it incurred no response costs under CERCLA and no costs
of conducting a voluntary action under the Ohio VAP. Neither argument has merit.
a. Validity of Assignment of Ciaims by City of Dayton

lPC first challenges the validity of the City of Dayton’s Assignment, to
Garrett Day and ODSA, of all claims related to remediation of the Site.6 Pursuant
to that Assignment, the City may receive a portion of any judgment or settlement
proceeds in this iawsuit. The amount to be received by the City depends on the
amount of the Net Flecovery. Doc. #221-8, PagelD##2574-78.

lPC points to evidence indicating that, according to a City lVianager's report,
the project was funded by the COFiF grant and none of the City’s general fund
dollars were used. Doc. #216, PageiD#2182. lPC maintains that, because the
City did not incur any response costs at the Site, it has no claims under CERCLA or
the Ohio VAP. lPC argues that the purported Assignment therefore constitutes a
champerty agreement, which is void as contrary to public policy under Ohio law.
A champerty agreement exists When someone Who has no bona fide interest in the

case undertakes ”to further another’s interest in a suit in exchange for a part of the

 

6 According to John i\liusto, the City did not pursue these claims on its own
because it is difficult to find counsel Wiiiing to accept representation on a
contingency basis. Doc. #259, PageiD#4237.

25

litigated matter if a favorable result ensues." Rancman v. lnterlm Settlement
Fundlng Corp., 99 Ohio St. 3d 121, 123, 220, 789 N.E.2d 217, 219 (2003).

Here, it cannot be said that Garrett Day and ODSA have no bona fide
interest in recovering response funds. Accordingiy, this cannot be a champertous
agreement.

i\lioreover, iPC's argument is also based on the premise that the City
incurred no recoverable response costs. Even if the City incurred no direct
expenses related to the project, the City was the recipient of the CORF grant and
evidence shows that City employees expended time overseeing and facilitating the
project and providing technical support. Doc. #216, PageiD##2179, 2185, 2188;
Doc. #259, PageiD#4236. These indirect costs may be recoverable under
CERCLA.

The Sixth Circuit has held that the EPA's overhead costs, including office
space and personne|, are indirect costs recoverable under CEFlCLA. Unlteol States
v. l?.i/i/. ll/leyer, lnc., 889 F.2d 1497, 1503-04 (6th Cir. 1989). See also Atlantlc
Rlchfleld Co. i/. Amen`can Alrlrnes, lnc., 98 F.3d 564, 570 l10th Cir. 1996)
(holding that CERCLA "clearly and unambiguously provide[s] for recovery of
government oversight of private party remedial action”); Santa C/ara i/alley i/l/ater
Dist. v. Olin Corp., 655 F. Supp. 2d 1066, 1072 (N.D. Cai. 2009) l”The weight of
authority suggests that in [a] proper case, labor costs are recoverable as a cost of

response. if the labor was expended on matters addressed to the threat to human

26

health created by the release of a hazardous substance, then the costs of such
labor should be recoverable.”).

For the reasons set forth above, the Court rejects iPC's argument that the
City’s Assignment of claims is invalid.

b. ODSA's Standing

lPC next argues that ODSA lacks standing to seek cost recovery under
CERCLA or the Ohio VAP, because ODSA itself incurred no response costs at the
Site. lPC notes that ”Clean Ohio Council” is listed as the Grantor of the CORF
funds; the ”City of Dayton" is the Grantee. Doc. #221-5, PagelD#2520. Plaintiffs
note, however, that an Addendum to the grant agreement defines ODSA’s
predecessor, Ohio Department of Deve|opment, as the Grantor. lt further provides
that the Addendum ”supersedes any conflicting or inconsistent terms of the
Agreement.” Doc. #221-5, PagelD##2544-45. As explained by ODSA's 30(b)(6)
designees, the Clean Ohio Council decides who should be awarded the grant
funds, but ODSA is the grantor of the funds. Doc. #220, PagelD#2341; Doc.
#219, PagelDl?2298.7 ODSA also administers the grant, reviewing the invoices
submitted by the City and releasing the money for the City to pay the contractors.
Doc. #220, PagelD##2371, 2383. See also Ohio Rev. Code § 122.658(A) l“The

department of development shall administer the clean Ohio revitalization fund.").

 

7 The Court rejects |PC’s argument that Clean Ohio Council is designated by
statute as the Grantor of CORF funds. The relevant statute simply says that the
CORF funds ”shali be used to make grants or loans for projects that have been
approved by the clean Ohio councii.” Ohio Fiev. Code § 122.658(A).

27

ODSA did not pay any of the grant money directly to demolition or
remediation contractors for work performed at the Site. it was funneled through
the City of Dayton. Nevertheless, the funds originated from the Clean Ohio
Revitalization Fund (”CORF"). ODSA is now attempting to recover those taxpayer
dollars so that they can be reused for other brownfield projects. Doc. #220,
PageiD#2379; Doc. #219, PageiD#2286.

CERCLA permits recovery of ”any other necessary costs of response
incurred by any other person consistent with the national contingency plan." 42
U.S.C. § 9607(a){4)(B). A ”person" is defined to include a ”State” and a ”political
subdivision of a State." 42 U.S.C. § 9601 (21). To the extent that Plaintiffs can
prove that the funds provided by ODSA were ”necessary costs of response” that
were ”consistent With the national contingency plan,” it would appear that ODSA
is a proper plaintiff.

Citing Chubb Custom lnsuranca Co. v. Space Systems/l_oral, lnc., 710 F.3d
946 (9th Cir. 2013), lPC argues that because ODSA did not incur its own response
costs, but simply “reimbursed" response costs paid by the City, ODSA cannot
recover under CERCLA and lacks standing to pursue these claims. in Chubb, the
court held that the insurance company, Which asserted subrogated claims under
CERCLA, lacked standing because it did not incur any response costs. ld. at 952-
53. As Plaintiffs point out, however, ODSA did not act as an insurance company
that ”reimbursed" the City for its response costs. lnstead, the State awarded the

grant money before the project began, and then disbursed those funds ”in real

28

time” as needed so that the City could pay the contractors. Accordingiy, Chubb is
inapposite

|PC has cited no authority indicating that a state agency that provides grant
money to a municipality to clean up hazardous waste at a particular Site does not
incur recoverable response costs. The Court is satisfied that ODSA has standing
under CEFiCLl-\ to seek recovery of the CORF grant funds that were awarded to the
City of Dayton.

lPC also challenges ODSA's standing to pursue a claim under the Ohio VAP.
That statute permits recovery by a ”person who conducted the voluntary action."
Ohio Rev. Code § 3746.23(B). lPC notes that only the City of Dayton and Garrett
Day are listed as ”vo|unteers” on the No Further Action Letter, issued on June 14,
2012, Doc. #221-6, Page|D##2547-48, and on the Ohio EPA’s July 5, 2012,
Covenant Not to Sue, Doc. #221-7, PageiD#2557. lPC argues that because ODSA
is not listed as a ”voiunteer," ODSA cannot recover under the Ohio VAP.

ODSA maintains, however, that even though it is not listed as a ”volunteer,"
it has standing to sue because it participated in conducting the voluntary action.
Doc. #220, PageiD#2375. it notes that Ohio Fievised Code § 3746.23(8) does not
limit recovery to those ”persons" specifically identified as ”volunteers.” Rather, it

includes anyone ”who conducted the voluntary action."

29

Given that ODSA oversaw the voluntary action and participated in
conducting it with the City and Garrett Day, the Court finds that ODSA has

standing to pursue a claim under the Ohio VAP.8

iV. Outstanding Matters

A. Plaintiff's Motion for Leave (Doc. #250)

Sti|l pending is Plaintiffs' motion for leave to obtain in excess of forty
requests for admission from the defendantsr Doc. #250. Plaintiffs had served
between 77-91 requests for admission on iPC, the Neenah/Fox Defendants and the
HPP Defendants. Defendants objected on the grounds that the requests were
untimely and improper. Doc. #251. The Court reserved ruling on Plaintiffs' motion
pending resolution of the summary judgment motions. Doc. #254.

To the extent that the Court’s above rulings on the summary judgment
motions may have eliminated the need for at least some of the previously-
propounded requests for admission, the Court OVERRULES WITHOUT PREJUD|CE
Plaintiffs' motion for leave to obtain in excess of forty requests for admission, Doc.
#250. Plaintiffs are D|FiECTED to reevaluate those requests in light of this

Decision and Entry. Plaintiffs shall serve amended requests for admission on

 

8 lVloreover, to the extent that the City may have incurred recoverable response
costs under the Ohio VAP, ODSA stands in the City’s shoes by virtue of the
Assignment.

30

Defendants no later than April 15, 2019. if Plaintiffs continue to believe that more
than 40 requests for admission are necessary, they may file an appropriate motion.

B. Amended Schedu|ing Order

All expert witness depositions were to have been completed by November 2,
2018. Ail other discovery was stayed pending resolution of the summary
judgment motions decided herein. See Doc. #254.

Counsel is DlRECTED to submit a Joint Revised Fiule 26(fl Report no later
than April 23, 2019. A conference call will be held on Tuesday, April 30, 2019, at
5:00 p.m. (EDT) to finalize an Amended Scheduling Order and to set a new trial

date and other dates as necessary.

V. Conclusion
For the reasons set forth above, the Court:

¢ SUSTA|NS Brownfield Charities, lnc.'s, i\liotion for Summary
Judgment, Doc. ll 214;

o OVERRULES, W|THOUT PREJUDICE to renewal once expert discovery
has been concluded, the HPP Defendants' lViotion for Summary
Judgment, Doc. #206, the Neenathox Defendants' l\liotion for
Summary Judgment, Doc. #213, and iPC's l\/lotion for Summary
Judgment, Doc. #221, to the extent those motions are based on
Plaintiffs' alleged failure to present sufficient evidence that hazardous
substances were disposed of or released at the Site during
Defendants' ownership or operation;

o OVERRULES the HPP Defendants' i\liotion for Summary Judgment,
Doc. #206, with respect to the CERCLA claim, and DlRECTS Plaintiffs

31

to SHOW CAUSE within 14 calendar days why the Court should not
sustain the HPP Defendants' motion with respect to the Ohio VAP
claim;

o SUSTA|NS the remainder of the Neenah/Fox Defendants' l\liotion for
Summary Judgment as it relates to successor liability for years 1971-
1991, Doc. #213;

¢ OVERRULES the remainder of Defendant iPC's i\llotion for Summary
Judgment, Doc. #221;

¢ OVERRULES W|THOUT PREJUD|CE Plaintiffs' lViotion for Leave to
Obtain in Excess of 40 Fiequests for Admission, Doc. #250, and
DIRECTS Plaintiffs to serve Amended Requests for Admission no later
than April 15, 2019;

o DiRECTS counsel to file a Joint Revised Rule 26lf) Report no later
than April 22, 2019; and

¢ SETS a conference call for Tuesday, April 30, 2019, at 5:00 p.m.
lEDT) to finalize an Amended Scheduling Order and to set a new trial

date and other dates as may be necessary.

perez iviarch 25, 2019 UMS~¢\C“:
wALTER H. RicE
uNiTEo sTATEs DisTRicT JuocE

32

